Citation Nr: 1130036	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-13 200	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected agoraphobia.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1989 to June 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that in January 2010 the Board denied entitlement to compensable ratings for the Veteran's service-connected diverticulosis and irritable bowel syndrome and remanded the Veteran's claim of entitlement to a rating in excess of 10 percent for his service-connected agoraphobia.  

In a May 2011 Supplemental Statement of the Case (SSOC) the RO/AMC incorrectly included the Veteran's claim of entitlement to a compensable rating for diverticulosis as a claim currently on appeal.  The Board's decision has disposed on this issue and it is not longer appeal.  

Unfortunately, with regard to the Veteran's claim of entitlement to a rating in excess of 10 percent for his service-connected agoraphobia the claims file reflects that further RO action is warranted, even though such will, regrettably, further delay an appellate decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 10 percent for his service-connected agoraphobia.  In January 2010 the Board remanded this claim for further development.  In that remand the Board instructed the RO/AMC to attempt to obtain updated treatment records and to schedule the Veteran for an appropriate VA examination in support of his claim.

The record reflects that the RO/AMC attempted to schedule the Veteran for a VA examination in February 2010, but that the Veteran did not report.  The Board received a statement from the Veteran's representative in July 2011 indicating that the Veteran is willing and able to report for a VA examination.  His representative noted that the mailing address listed on the examination request is apparently incorrect.  The representative requested that the VA examination be rescheduled.  

Under these circumstances, and because a copy of the letter attempting to schedule the Veteran for an examination has not been associated with the claims file, it is unclear to the Board whether the Veteran has actually received notification that a VA examination is necessary in order to decide his claim.  Because of this confusion, and because the Veteran has previously cooperated with VA and appeared for VA examinations on other occasions, the Board believes that he should be provided with an additional opportunity to appear for the requested examination.  

The RO/AMC should therefore accomplish all proper procedure to obtain current contact information for the Veteran, including an appropriate mailing address.  The record reflects that the Veteran has appointed the Vietnam Veterans of America as his representative.  The RO/AMC's efforts to obtain the Veteran's contact information should include contacting the Veteran's representative, as they may know how best to contact the Veteran.  All attempts to contact the Veteran, including any letters attempting to schedule him for a VA examination, must be documented in the claims file. 

Finally, the Board cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's responsibilities include providing VA with accurate contact information.  Moreover, the Board notes that under 38 C.F.R. § 3.655 the Veteran's failure to report for a VA examination may result in denial of his increased rating claim.  The Veteran should be so advised. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to contact the Veteran and clarify his current mailing address.  If necessary, the RO/AMC should solicit assistance from the Veteran's accredited representative.  All attempts must be documented in the claims file.

2.  Thereafter, the RO/AMC should contact the Veteran and inquire whether he has undergone any treatment for his agoraphobia since October 2007.  If the Veteran indicates that he has received any treatment or evaluations the RO/AMC should obtain those records and associate them with the claims file.

3.  In addition, the Veteran should be scheduled for an appropriate VA examination to determine the severity of his service-connected agoraphobia.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complains and clinical findings pertaining to the Veteran's agoraphobia in detail, including any impact that the Veteran's agoraphobia has had on his employment and activities of daily life.  A clear rationale for all opinions must be included in the claims file and a discussion of the facts and psychological principles involved would be of considerable assistance to the Board. 

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


